Citation Nr: 1750949	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for a stroke.

4.  Entitlement to an initial rating in excess of 10 percent prior to April 18, 2013, and in excess of 30 percent thereafter, for degenerative joint disease of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent prior to April 18, 2013, and in excess of 20 percent thereafter, for degenerative joint disease of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative disease of the lumbar spine.

7.  Entitlement to an initial rating in excess of 10 percent radiculopathy of the right lower extremity.
8.  Entitlement to an initial rating in excess of 10 percent radiculopathy of the left lower extremity.

9.  Entitlement to a rating in excess of 50 percent for total right hip arthroplasty.

10.  Entitlement to a rating in excess of 20 percent for hepatitis C.

11.  Entitlement to a rating in excess of 10 percent for scar, right eyelid.

12.  Entitlement to special monthly compensation (SMC) based on aid and attendance or at the housebound rate.

13.  Entitlement to special monthly pension (SMP).

14.  Entitlement to an effective date earlier than August 7, 2010, for the award of a total rating based on individual employability due to service-connected disabilities (TDIU).

15.  Entitlement to an effective date earlier than August 7, 2010, for eligibility to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35. 


ORDER

Entitlement to service connection for plantar fasciitis is denied.

Entitlement to service connection for a stroke is denied.

Entitlement to a rating in excess of 20 percent for hepatitis C is denied.

Entitlement to a rating in excess of 10 percent for scar, right eyelid is denied.


FINDINGS OF FACT

1.  Plantar fasciitis was not present during the Veteran's service and did not develop as a result of any incident during service.

2.  A stroke was not present during the Veteran's service and did not develop as a result of any incident during service.

3.  The hepatitis C has not resulted in daily fatigue, malaise, and anorexia, with substantial weight loss and hepatomegaly; incapacitating episodes having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly; or near-constant debilitating symptoms.

4.  The scar of the right eyelid does not have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features and does not result in two or three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Plantar fasciitis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  A stroke was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for a rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114 Diagnostic Code (DC) 7354 (2017).

4.  The criteria for a rating in excess of 10 percent for scar, right eyelid have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7800 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from June 1968 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, August 2010, January 2011, September 2013, and September 2015 rating decisions of the VA Regional Office (RO) in Montgomery, Alabama.  

All of the issues of except for service connection for plantar fasciitis and a stroke and increased ratings for hepatitis C and scar, right eyelid being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran was scheduled for a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in September 2017.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2017).

1.  VA's Duties to Notify and Assist 

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).



II.  Analysis

A.  Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Plantar Fasciitis

The Veteran contends that he has plantar fasciitis that is related to his military service.

The question for the Board is whether the Veteran has plantar fasciitis; and, if so, whether it is related to his military service.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for plantar fasciitis is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the Veteran has currently diagnosed plantar fasciitis.  

The Veteran's service treatment records (STRs) do not show treatment for, or diagnosis of, plantar fasciitis.  His May 1968 enlistment, June 1972 triannual, and April 1974 separation examination all revealed clinically normal feet.  In his May 1968 and April 1974 reports of medical history, the Veteran denied arthritis or rheumatism; bone, joint or other deformity; and foot trouble.   

Post-service treatment records have shown a diagnosis of left heel fasciitis in April 2002.  Treatment records since then have not shown any diagnosis.  

In this case, none of the Veteran's treatment records have shown a current diagnosis of plantar fasciitis.  As noted above, the only diagnosis of fasciitis was in 2002, several years prior to the Veteran's claim.  The Veteran is competent and credible to report having been told that he was diagnosed with plantar fasciitis; however, even with considering his reports, no disorder has been definitively diagnosed in the record.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has had the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of plantar fasciitis at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the diagnosis of plantar fasciitis, the question involved is medically complex, and accordingly the Board assigns greater weight to the treatment records failing to show such diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render a diagnosis that is of comparable probative value to that of his treatment providers.  See Jandreau at 1377 n.4.

At no time since the Veteran first filed a claim for service connection for plantar fasciitis in January 2010 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for plantar fasciitis is denied.  See 38 U.S.C.A § 5107 (West 2014).

	2.  Stroke 

The Veteran contends that he had a stroke related to his military service.   

The question for the Board is whether the Veteran has had a stroke; and, if so, whether it is related to his military service.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a stroke is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the Veteran has ever had a stroke.  

The Veteran's STRs do not show treatment for, or diagnosis of, a stroke.  His May 1968 enlistment, June 1972 triannual, and April 1974 separation examination all revealed clinically normal pertinent symptoms.  In his May 1968 and April 1974 reports of medical history, the Veteran denied any symptoms associated with a stroke.   

In this case, none of the Veteran's post-service treatment records have shown that he has had a stroke.  The Veteran is competent and credible to report having been told that he had a diagnosis of a stroke; however, even with considering his reports, no stroke has been definitively diagnosed in the medical documentation of record.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has had the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a stroke at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the diagnosis of a stroke, the question involved is medically complex, and accordingly the Board assigns greater weight to the treatment records failing to show such diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render a diagnosis that is of comparable probative value to that of his treatment providers.  See Jandreau at 1377 n.4.

At no time since the Veteran first filed a claim for service connection for a stroke in January 2010 has such disability been shown.  See McClain, 21 Vet. App. 319.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a stroke is denied.  See 38 U.S.C.A § 5107.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

	1.  Hepatitis C

The Veteran contends that his hepatitis C is more severely disabling than the rating assigned during this appeal reflects.  

The Veteran's hepatitis C is rated as 20 percent disabling under DC 7354, which evaluates impairment from hepatitis C (or non-A, non-B hepatitis).  

Specifically, pursuant to DC 7354, a 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss and hepatomegaly) requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.1154, DC 7354 (2017).   

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.  

Based on a review of the competent, credible, and probative evidence, the Board concludes that a rating in excess of 20 percent is not warranted at any time during this appeal.  The evidence has not shown daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

The Veteran was provided a VA examination in April 2013.  He reported having treatment that finished in 2000.  Laboratory results were within normal limits.  No continuous medication was required.  The Veteran had signs or symptoms of daily fatigue; daily malaise; intermittent nausea; intermittent vomiting; and daily arthralgia.  He had had not incapacitating episodes during the past 12 months.  His liver condition did not impact his ability to work.  

None of the Veteran's treatment records during this appeal have shown daily anorexia with minor weight loss and hepatomegaly or incapacitating episodes.  The Veteran's statements also have not revealed such symptomatology.  Although the VA examination shows that the Veteran had daily fatigue and malaise, the evidence has not shown daily anorexia or minor weight loss and hepatomegaly.  Moreover, the VA examination, treatment records, as well as the Veteran's statements, have not shown any incapacitating episodes.  Consequently, the evidence does not support a finding that the next higher rating of 40 percent is warranted.  

For these reasons, the Board finds that the criteria for a rating in excess of 20 percent for hepatitis C have not been met at any time during this appeal. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	2.  Scar, Right Eyelid.

The Veteran contends that his right eyelid scar is more severely disabling than the rating assigned during this appeal reflects.  

The Veteran's scar of the right eyelid is rated as 10 percent disabling under DC 7800, which evaluates impairment from burn scars of the head, face, or neck; scars of the head, face, or neck due to other sources; or other disfigurement of the head, face, or neck.    

Specifically, pursuant to DC 7800, a 10 percent rating is warranted for scars with one characteristic of disfigurement.  38 U.S.C.A. § 4.118, DC 7800 (2017). 

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheek, lips), or; with two or three characteristics of disfigurement.  Id. 

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheek, lips), or; with four or five characteristics of disfigurement.  Id. 

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheek, lips), or; with six of more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of evaluation under 38 U.S.C.A. § 4.118 are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

Note (3) provides that unretouched color photographs should be taken into consideration.  Id.  

Based on a review of the competent, credible, and probative evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  The evidence has not shown visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two or three characteristics of disfigurement.  

The Veteran was provided a VA examination in April 2013.  The scar was not painful or unstable.  Only one scar was reported; it was reported to be 12.5 by 0.5 cm. in size.  No elevation, depression, adherence to underlying soft tissue, or missing soft tissue was reported.  There was no abnormal pigmentation or texture.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function or impact his ability to work.  No photographs were taken; the examiner noted that there was a photo in the claims file that accurately depicted the facial scar.  The Board observes that colored photographs from 2000 and black and white photographs from 2007 are of record.  

None of the Veteran's treatment records during this appeal have treatment for this disability.  The Veteran's statements and treatment records have not shown visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or, two or three characteristics of disfigurement.  The Board acknowledges the September 2015 affidavit from a friend of the Veteran discussing that the Veteran's eye does not completely close during sleep.  However, even considering such statement, the criteria for a higher rating have not been met as discussed above.  Consequently, the evidence does not support a finding that the next higher rating of 20 percent is warranted.  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for scar of the right eyelid have not been met at any time during this appeal. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366.


REMAND

Regrettably, a remand is necessary for the remaining issues.  With regards to service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in August 2015.  He was diagnosed with unspecified depressive disorder and suspected maladaptive personality features.  A negative nexus opinion concerning service connection as secondary to the service-connected right hip disability was provided.  However, the examiner did not opine as to whether the Veteran's right hip disability aggravates an acquired psychiatric disorder.  As such, the opinion is not adequate and an addendum is necessary.  Moreover, a private medical opinion dated in April 2016 suggests that the Veteran has an acquired psychiatric disorder that may be related to an in-service motor vehicle accident.  On remand, the addendum opinion should also address service connection on a direct basis.

Turning to the claims for higher ratings for the bilateral knees, lumbar spine, and right hip, the Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from April 2013, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).  As the examination findings for the lumbar spine may be pertinent to the ratings for the associated bilateral lower extremity radiculopathy, the Board concludes that these claims should also be remanded.  Similarly, as the claims for SMC and SMP are intertwined with rating issues, they must also be remanded.  Additionally, the claims for earlier effective dates for the award of a TDIU and eligibility to DEA benefits are also intertwined with the service connection and rating claims, and must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After furnishing the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the claims for service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities; increased ratings for his bilateral knee, lumbar spine, bilateral lower extremity, and right hip disabilities, entitlement to SMC and SMP; and earlier effective dates for the award of a TDIU and eligibility to DEA benefits, obtain any outstanding VA treatment records, including those from the Atlanta VA Medical Center, and request treatment records from any private providers the Veteran identifies, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1).

2.  Obtain an addendum medical opinion from the August 2015 VA psychiatric examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed acquired psychiatric disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed disorder had its onset in service, is related to his military service, or is caused or aggravated (permanently worsened beyond normal progression) by his service-connected disabilities [If any disorders are found to have been aggravated by his service-connected disabilities (as listed in a September 2015 rating decision code sheet), the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the April 2016 medical opinion from Dr. C.N.

3.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected bilateral knee, lumbar spine, bilateral lower extremity, and right hip disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected bilateral knee, lumbar spine, bilateral lower extremity, and right hip disabilities.  

For the bilateral knees, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

For the lumbar spine and associated bilateral lower extremity radiculopathy, the examiner should:
i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify the nerves affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

For the right hip, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, in comparison with the other hip.  The examination report must confirm that all such testing has been made and reflect those testing results.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested opinion and examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Christopher L. Loiacono, Agent


Department of Veterans Affairs


